OPINION
Appellant was charged in the Ashland Municipal Court with violating Ashland Ordinance 220.03(A). This ordinance requires the filing of an Ashland Municipal income tax return. The complaint alleged that appellant failed to file an income tax return for the years 1994, 1995, and 1996.
Appellant refused to enter a plea, and the trial court entered a plea of not guilty on appellant's behalf. The case proceeded to trial. The court convicted appellant as charged. The court sentenced appellant to fifteen days incarceration, all of which were suspended, and fined appellant $100. Appellant was placed on probation for a period of one year. As a condition of the probation, appellant was required to file his income tax returns for the years 1994, 1995, and 1996 within 60 days.
Appellant does not specifically assign error to the judgment of the trial court. In Pages 1 through 3 of appellant's brief, he sets forth thirteen enumerated paragraphs, followed by several paragraphs of narrative labeled "Argument." In the enumerated paragraphs, appellant raises issues of jurisdiction, due process, violation of his Fifth Amendment right against self incrimination, fraudulent misrepresentation, prejudice, and vagueness of the ordinance. However, none of these issues are separately argued by brief, as required by App.R. 16(A).
In his argument section, appellant appears to claim that the State failed to prove that he was required to file a tax return for the years in question. This claim is without merit. The State proved that anyone over the age of eighteen, who was a resident of the City of Ashland, was required to file a return. The State proved that appellant had filed income tax returns for the years of 1989, 1991, and 1993. The State proved that Ashland City Income tax was withheld from appellant's wages for the years of 1994, 1995, and 1996. The State further proved that appellant was a resident of Ashland, who was required pursuant to the ordinance to file a tax return. The State presented evidence that the city notified appellant by mail, to an address in Ashland, that he was required to file the tax returns. The State presented evidence that appellant responded by claiming that he was not required to file an Ashland city income tax return.
Upon a complete review of the record, we conclude that the court did not err in finding appellant guilty of violating Alliance Ordinance 229.03.
The Assignments of Error are overruled, and the judgment of the Ashland Municipal Court is affirmed.
By:  Reader, J. Gwin, P. J. and Hoffman, J. concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Ashland Municipal Court is affirmed. Costs to appellant.